DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, the best prior art Perreault (US 20190243209 A1) discloses an apparatus for multiplying display resolution (¶36, Fig. 6), the apparatus comprising: an image projector (112) for directing light from a plurality of pixels of a pixelated image source into unique angular directions (Fig. 2) wherein the image projector comprises a microdisplay panel optically connected to a projection lens (220); an image processor electrically connected to the image projector for computing native images of the image source (¶17) and for computing shifted images in a predefined direction (¶22) for sequential display by the image projector (Fig. 6); a first set of gratings comprising a first input grating optically coupled to the image projector and a first output grating (302, 304), , wherein the first set of gratings have a native configuration for propagating the light of the native image and at least one shifted configuration for propagating the light of at least one shifted image (¶40, Fig. 3 showing the lateral displacement of 302), each with an angular displacement corresponding to an image shift in the predefined direction (Fig. 3, ¶40).
Perreault does not explicitly show multiplying the field-of-view, or that the shifts correspond[] to first and second field-of- view portions, or wherein the first set of gratings comprises at least one switchable grating switchable between a diffracting state and a non-diffracting state, or where the image shift is equal to N+1/M times a pixel dimension, where N and M are integers and N includes zero; and a second set of gratings comprising a second input grating optically coupled to the first output grating of the first set of gratings, or wherein the second set of gratings comprises at least one switchable grating switchable between a diffracting state and a non-diffracting state, wherein the second set of gratings have a first configuration for projecting the first field-of-view portion and a second configuration for projecting the second field-of-view portion.
The prior art when taken alone or in combination does not remedy these deficiencies. Therefore the claim is allowable over the prior art.
In re 20, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. The instant claim recites the corresponding method to independent claim 1 and recites similar features, and is indicated allowable on essentially the same basis.
In re 2-19, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872